Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 1 of 15

UNITED STATES DISTRICT COURT FOR THE

M Stn C#-O LMew Xe tK

  
   

 

x

CRAIG CUNNINGHAM,
Plaintiff,

Vv.

 

CV Ii

JUDGE NATHAN:

iP

 

On Deck Capital, Inc., Enova International
Inc., and

0G? 000 6O0 0G UG UG GGe 660 Un

John/Jane Does 1-5

 

 

 

 

 

 

 

Plaintiff's Original Complaint and Jury Demand

  

  

Parties

  

Py

vn cata |

1. The Plaintiff is Craig Cunningham and natural person and was present in Texas for all

calls in this case in Collin County.

2. On Deck Capital, Inc., isa New York corporation and can be served via secretary of
State or as a Delaware entity can be served via registered agent: The corporation
Trust Company, Corporation Trust Center, 1209 Orange St. Wilmington, DE 19801

3. Enova International is an Illinois corporation that is also a foreign entity in Texas and
can be served via registered agent: CT Corporation System 208 So. La Salle St., ste
814, Chicago, IL 60604,

4. John/Jane Does 1- 5 are other liable parties currently unknown to the Plaintiff.

JURISDICTION AND VENUE
5. Jurisdiction. This Court has federal-question subject matter jurisdiction over

Plaintiff's TCPA claims pursuant to 28 U.S.C. § 1331 because the TCPA is a federal
10.

Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 2 of 15

statute. Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012). This Court has
supplemental subject matter jurisdiction over Plaintiff's claim arising under Texas
Business and Commerce Code 305.053 because that claim: arises from the same
nucleus of operative fact, i.e., Defendants’ telemarketing robocalls to Plaintiff; adds
little complexity to the case; and doesn’t seek money damages, so it is unlikely to
predominate over the TCPA ciaims.

Personal Jurisdiction. This Court has general personal jurisdiction over the
defendant because they have repeatedly placed calls to consumers nationwide from
this district and the defendant maintains bank accounts and a presence in this district.
This Court has specific personal jurisdiction over the defendants because the calls at
issue were sent by or on behaif of the Defendant in this complaint.

Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b\(1)-(2)
because a substantial part of the events giving rise to the claims—the calls originated
from this district.

THE TELEPHONE CONSUMER PROTECTION ACT OF 1991, 47 U.S.C. §
227

In 1991, Congress enacted the TCPA in response to a growing number of consumer
complaints regarding telemarketing.

The TCPA makes it unlawful “to make any call (other than a call made for emergency
purposes or made with the prior express consent of the called party) using an
automatic telephone dialing system or an artificial or prerecorded voice ... to any
telephone number assigned to a ... cellular telephone service.” 47 U.S.C. §

227(by(1)(A (iii).
11.

12.

13.

14.

15.

16.

17,

Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 3 of 15

The TCPA makes it unlawful “to initiate any telephone call to any residential
telephone line using an artificial or prerecorded voice to deliver a message without
the prior express consent of the called party, unless the call is initiated for emergency
purposes, is made solely pursuant to the collection of a debt owed to or guaranteed by
the United States, or is exempted by rule or order” of the Federal Communication
Commission (“FCC”). 47 U.S.C. § 227(b)\(1\(B).

The TCPA provides a private cause of action to persons who receive calls in violation
of § 227(b). 47 U.S.C. § 227(b)(3).

Separately, the TCPA bans making telemarketing calls without a do-not-call policy
available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64,1200(d)(1)."

The TCPA provides a private cause of action to persons who receive cails in
violation of § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).
According to findings of the FCC, the agency vested by Congress with authority to
issue regulations implementing the TCPA, automated or prerecorded telephone calls
are a greater nuisance and invasion of privacy than live solicitation calls and can be
costly and inconvenient.

The FCC also recognizes that “wireless customers are charged for incoming calls
whether they pay in advance or after the minutes are used.” Jn re Rules and
Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Red. 14014,
14115 4 165 (2003).

The FCC requires “prior express written consent” for all autodialed or prerecorded

telemarketing robocalls to wireless numbers and residential lines. In particular:[A]

 

| Soe Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)

ae

(codifying a June 26, 2003 FCC order).
18.

19,

20,

21,

Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 4 of 15

consumer's written consent to receive telemarketing robocalls must be signed and be
sufficient to show that the consumer: (1) received clear and conspicuous disclosure
of the consequences of providing the requested consent, i.¢., that the consumer will
receive future calls that deliver prerecorded messages by or on behalf of a specific
seller; and (2) having received this information, agrees unambiguously to receive
such calls at a telephone number the consumer designates. In addition, the written
agreement must be obtained without requiring, directly or indirectly, that the
agreement be executed as a condition of purchasing any good or service.

In the Matter of Rules & Regulations Implementing the T el. Consumer Prot. Act of
1991, 27 FCC Red, 1830, 1844 | 33 (2012) (footnote and internal quotation marks
omitted). FCC regulations “generally establish that the party on whose behalf a
solicitation is made bears ultimate responsibility for any violations.” /n the Matter of
Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC
Red. 12391, 12397 § 13 (1995).

The FCC confirmed this principle in 2013, when it explained that “a seller ... may be
held vicariously liable under federal common law principles of agency for violations
of either section 227(b) or section 227(c) that are committed by third-party
telemarketers.” In the Matter of the Joint Petition Filed by Dish Network, LLC, 28
FCC Red. 6574, 6574 ¢ 1 (2013).

Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569
F.3d 946, 951 —- 52 (9th Cir. 2009).

A corporate officer involved in the telemarketing at issue may be personally liable

under the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-
22.

23.

24.

Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 5 of 15

10010, 2013 U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[Mlany
courts have held that corporate actors can be individually liable for violating the
TCPA where they had direct, personal participation in or personally authorized the
conduct found to have violated the statute.” (internal quotation marks omitted)),
Maryland v. Universal Elections, 787 F. Supp. 2d 408, 415 — 16 (D. Md. 2011) (If
an individual acting on behalf of a corporation could avoid individual liability, the

TCPA would lose much of its force.”).

FACTUAL ALLEGATIONS

This case relates to calls placed selling business funding services to the Plaintiff

Calls/Text Messages to the Plaintiff
Mr. Cunningham received multiple cails, totalling over 53 cails to his cell phone by
Defendant On Deck Capital. Plaintiff did not consent to these calls, nor were the calls
related to any emergency purpose. Plaintiff was made aware of a class action lawsuit
against On Deck Capital, which recently settled for over $3 million dollars, which
involved calls to the Plaintiff (see Morgan v On Deck Capital, 3:17-cv-00045 (W.D
Va.)). The Plaintiff has opted out of this class action resolution and hereby is
prosecuting his claims independently.
These texts were initiated using an automated telephone dialing system and contained
a pre-recorded message to the Plaintiffs cell phone 615-348-1977. Plaintiff is in the
process of researching more details on the calls and obtaining the phone records that
were already discovered in the Morgan TCPA case. These call records are already in

the custody and control of the defendants.
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 6 of 15

45. Enova International is buying all assets and liabilities of On Deck Capital as of
October 2020, and as such is a liable party for the telemarketing violations caused by
On Deck Capital.

6. These were willful and knowing violations of the TCPA as the Plaintiff had
previously complained of unwanted telemarketing calls to On Deck and On Deck
knew they lacked consent from the Plaintiff before placing each and every call.

47. On each and every text there was a pre-recorded message and was initiated using an
automated telephone dialing system. The texts failed to properly identify themselves
as being affiliated with the defendant in this case.

28. These calls were not related to any emergency purpose.

49. The Plaintiff never consented to recieving automated calls or calls with pre-recorded
messages from any of the defendants or their agents.

30, Mr. Cunningham has a limited data plan. Incoming text messages chip away at his
monthly allotment.

31, Mr. Cunningham has limited data storage capacity on his cellular telephone.
Incoming calls from the defendants consumed part of this capacity.

32. No emergency necessitated the calls

33. Each call was sent by an ATDS.

Knowing and Willful Violations of Telemarketing Regulations

34. The defendant knew that he were engaging in an illegal robocalling campaign and
contracted with an illegal telemarketing entity currently unknown to the Plaintiff.

35. The defendant knowingly violated the TCPA by initiating automated calls to the

Plaintiff. The defendants took multiple actions to conceal their identity, which is
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 7 of 15

indicative of knowledge that their actions were illegal and the willful nature of the
violations.

36. The Defendant did not train its agents engaged in telemarketing on the existence and
use of any do-not-call list.

37. Plaintiff had filed a lawsuit and previously complained of receving unwanted
telemarketing calls and despite this the defendants decided to text the Plaintiff over
83 times.

38. INJURY, HARM, DAMAGES, and ACTUAL DAMAGES AS A RESULT OF
THE CALLS

39. Defendant’s calls harmed the Plaintiff by causing the very harm that Congress sought
to prevent---a “nuisance and invasion of privacy.”

40. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with
Plaintiff’s rights and interests in Plaintiffs ceilular telephone.

41. Defendant’s calls harmed the Plaintiff by trespassing upon and interfering with
Plaintiff’s rights and interests in Plaintiffs cellular telephone line.

42. Defendant’s calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

43. The Plaintiff has been harmed, injured, and damages by the calls including, but not
limited to:

Reduced Device Storage space

Reduced data plan usage

Invasion of privacy

Lost time tending to text messages

Decreased cell phone battery life
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 8 of 15

More freqent charging of my cell phone resulting in reduced enjoyment and usage of my

cell phone

Reduced battery usage

Annoyance

Frustruation

Anger

The Plaintiff's cell phone is a residential number

44. The calls were to the Plaintiff's cellular phone 615-348-1977 which is the Plaintiff's
personal cell phone that he uses for personal, family, and household use. The Plaintiff
maintains no landline phones at his residence and has not done so for at least 10 years
and primarily relies on cellular phones to communicate with friends and family. The
Plaintiff also uses his cell phone for navigation purposes, sending and receiving
emails, timing food when cooking, and sending and receiving text messages. The
Plaintiff further has his cell phone registered in his personal name, pays the ceil phone

from his personal accounts, and the phone is not primarily used for any business

purpose.

}. FIRST CLAIM FOR RELIEF

(Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(1)(A))

1. Mr. Cunningham realleges and incorporates by reference each and every

allegation set forth in the preceding paragraphs.
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 9 of 15

2. The foregoing acts and omissions of Defendants and/or their affiliates or
agents constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(1 (A), by making
non-emergency telemarketing robocalls to Mr. Cunningham's cellular telephone number
without his prior express wnitten consent.

3. Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation. 47 U.S.C. § 227(b)(3)(B).

4. Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willful violation. 47 U.S.C. § 227(b)(3).

5. Mr. Cunningham also seeks a permanent injunction prohibiting

Defendants and their affiliates and agents from making non-emergency telemarketing
robocalls to cellular telephone numbers without the prior express written consent of the

called party.

Il. SECOND CLAIM FOR RELIEF
(Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))
(Against All Defendants)
6. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs.
7. The foregoing acts and omissions of Defendants and/or their affiliates or

agents constitute multiple violations of FCC regulations by making telemarketing

solicitations despite lacking:
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 10 of 15

a. a written policy, available upon demand, for maintaining a do-not-
call list, in violation of 47 C.F.R. § 64.1200(d)(1); 2
b. training for the individuals involved in the telemarketing on the
existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64. 1200(d)(2);° and,
C. in the solicitations, the name of the individual caller and the name
of the person or entity on whose behalf the call is being made, in violation of 47 C.F.R. §
64.1200(d)(4)."
8. Mr, Cunningham is entitled to an award of at least $500 in damages for
each such violation. 47 U.S.C. § 227(c)(5)(B).
9, Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willful viol
10. | Mr, Cunningham also seeks a permanent injunction prohibiting
Defendants and their affiliates and agents from making telemarketing solicitations until
and unless they (1) implement a do-not-call list and training thereon and (2) include the
name of the individual caller and the defendant’s name in the solicitations (3) by placing

calis to a number registered on the national do-not-call list.

 

2 See id. at 425 (codifying a June 26, 2003 FCC order).

3 See id. at 425 (codifying a June 26, 2003 FCC order).
4 Soe id at 425 — 26 (codifying a Inne 26, 2003 FCC order).
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 11 of 15

TH. THIRDCLAIM FOR RELIEF
(Violations of the Texas Business and Commerce Code 305.053
(Against All Defendants)
11. Mr. Cunningham realleges and incorporates by reference each and every
allegation set forth in the preceding paragraphs.
12. The foregoing acts and omissions of Defendants and/or their affiliates or
agents constitute multiple violations of the Texas Business and Commerce code
a. a written policy, available upon demand, for maintaining a do-not-
call list, in violation of 47 C.F.R. § 64.1200(d)(1); >
b. training for the individuals involved in the telemarketing on the
existence of and use of a do-not-call list, in violation of 47 C.F.R. § 64. 1200(d)(2);° and,
c. in the solicitations, the name of the individual caller and the name
of the person or entity on whose behalf the call is being made, in violation of 47 C-F.R. §
64.1200(d)(4).’
13. Mr. Cunningham is entitled to an award of at least $500 in damages for
each such violation. 47 U.S.C. § 227(c\(5)(B) and 47 USC 227(b)
14. Mr. Cunningham is entitled to an award of up to $1,500 in damages for
each such knowing or willful violation. 47 U.S.C. § 227(c)(S) and 47 USC 227(b)
15. | Mr. Cunningham also seeks a permanent injunction prohibiting

Defendants and their affiliates and agents from making telemarketing solicitations until

 

5 See id. at 425 (codifying a June 26, 2003 FCC order).
6 See id. at 425 (codifying a June 26, 2003 FCC order).
1 See id. at 425 — 26 (codifying a June 26, 2003 FCC order).
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 12 of 15

and unless they (1) implement a do-not-call list and training thereon and (2) include the
name of the individual caller and the defendant’s name in the solicitations (3) by placing

calls to a number registered on the national do-not-call list.

IV. PRAYER FOR RELIEF
WHEREFORE, Plaintiff Craig Cunningham prays for judgment against
Defendants jointly and severally as follows:
A. Leave to amend this Complaint to name additional DOESs as they are

identified and to conform to the evidence presented at trial;

B. A declaration that actions complained of herein by Defendants violate the
TCPA and Texas state law,
€. An injunction enjoining Defendants and their affiliates and agents from

engaging in the unlawful conduct set forth herein;
D. An award of $4500 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individuals for 53

calls.

ER, An award to Mr. Cunningham of damages, as allowed by law under the
TCPA;

F. An award to Mr. Cunningham of interest, costs and attorneys’ fees, as
allowed by law and equity

G. Such further relief as the Court deems necessary, just, and proper.
Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 13 of 15

to

( tia te

Plaintiff,

 

11/13/2020

Pro-se 3000 Custer Road, ste 270-206, Plano, Tx 75075
Franchise Search Resulis

 

Franchise Tax Account Status
As of : 11/13/2020 16:27:38

Case 1:20-cv-10621-AJN Document1 Filed 12/16/20 Page 14 of 15

=

about:blank

This page is valid for most business transactions but is not sufficient for filings with the Secretary of

Texas Taxpayer Number

Mailing Address

© Right to Transact Business in
Texas

State of Formation

Effective SOS Registration Date

Texas SOS File Numbe

aa

“~

Stata

o>
on

604-2863

ACTIVE

Reaistered Agent Name Nat

Registered Office Street Address

1 Af

5 W JACKSON BLYV

EAA 4°99 PRA
Case 1:20-cv-10621-AJN Document 1 Filed 12/16/20 Page 15 of 15

Court Nase District Court

Bivisions |

Rereint Nembers 4h5401¢70091
Cashier IDs wierakay |

Teassartion Date: 12/18/2088

Payer Hanes CRAIG CHANT HOHAN #
CIYEL FILING FEE~ HOK- PRISINER

Fort CRAIG CUNHINGHAA

Amounts $4,

HONEY ORDER

Chack/Boney Order Name 28962114393
fiat Tendered: $488.98

MOREY ORDER

Check/Honey Geder Nums L9-141013189
Hat Tendered: $2.88

Tatal Tue: 4402.0

Total Tandered: $482.98

Change Hat: $8, 88

PRULESS] HATHAH AARON

 
